Citation Nr: 0930434	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  03-18 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois



THE ISSUE

Entitlement to an increase in the 30 percent evaluation 
currently assigned for irritable bowel syndrome (IBS).  




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from February 1974 to February 
1978, with three years of prior unverified active service, 
and from September 1996 to February 1998.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 decision by 
the RO which, in part, assigned an increased rating to 30 
percent for the Veteran's irritable bowel syndrome (IBS), 
effective from July 11, 2002, the date of receipt of his 
claim for increase.  38 C.F.R. § 3.400(o)(2) (2008).  

In January 2006, the Board, in part, denied an evaluation in 
excess of 30 percent for IBS, and the Veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In December 2006, the 
Court granted a Joint Motion to Vacate, in part, and Remand 
the January 2006 Board decision with respect to the issue 
currently on appeal.  The Board remanded the appeal for 
additional development in June 2007.  

Accompanying the Veteran's notice of disagreement in January 
2003, was a statement from his attorney at the time, in which 
he raised additional issues of an increased rating for 
"each" of the Veteran's service-connected disabilities and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
(the latter issue was subsequently granted by the RO in May 
2003).  The only other service-connected disability not at 
issue on appeal at that time was the Veteran's chronic 
fatigue syndrome.  However, it does not appear that any 
action was taken concerning that issue.  Although this matter 
was referred to the RO for appropriate action in the June 
2007 remand, it does not appear that any action was 
undertaken.  Therefore, this matter is again referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The Veteran's irritable bowel syndrome is manifested by 
chronic diarrhea without anemia, weight loss, hematemesis, 
melena, malnutrition, liver involvement or any impairment of 
health.  


CONCLUSION OF LAW

An evaluation in excess of 30 percent for irritable bowel 
syndrome is not warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 
4.114, Part 4, including Diagnostic Code 7319 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In addition, for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

In the instant case, letters dated in January 2003 and July 
2007, were sent by VA to the Veteran in accordance with the 
duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  With respect to notice under the holding in Vazquez-
Flores, the July 2007 letter notified him that he must submit 
medical evidence that showed that his disability had worsened 
and how it impacted on his daily activities and employment.  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication of the 
Veteran's claim for an increased rating for his IBS.  
Although the letters were not sent prior to initial 
adjudication of the Veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
the claim was readjudicated and a supplemental statement of 
the case (SSOC) was promulgated in May 2009.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

The Veteran was notified of the evidence that was needed to 
substantiate his claim, what information and evidence that VA 
will seek to provide and what information and evidence the 
Veteran was expected to provide, and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004).  The Veteran was notified of his responsibility to 
submit evidence which showed that his disability had 
worsened, of what evidence was necessary for higher 
evaluation, and why the current evidence was insufficient to 
award the benefits sought.  

The Veteran's service treatment records and all VA and 
available private medical records identified by him have been 
obtained and associated with the claims file.  The Veteran 
was examined by VA three times during the pendency of this 
appeal and was afforded an opportunity for a personal 
hearing, but declined.  The VA examination reports, 
particularly the most recent examination in August 2008 
included a description of the Veteran's complaints, a 
discussion of all relevant facts and findings, and addressed 
all of the relevant criteria for rating the Veteran's IBS.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion concerning 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  
Based on the discussion above, the Board finds that there is 
no indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  See Mayfield III, supra.  

To the extent that the VCAA notice in this case is deemed to 
be deficient under Vazquez-Flores, based on the 
communications sent to the Veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit in this case and, based on his contentions 
as well as the communications provided to him by VA, it is 
reasonable to expect that he understands what is needed to 
prevail.  Under the circumstances of this case, the Board 
finds that the Veteran is not prejudiced by moving forward 
with a decision on his claim for an increased rating, and 
that VA has complied with the procedural requirements of 38 
U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b), as well 
as the holdings in Dingess/Hartman, 19 Vet. App. 473 (2006) 
and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006); see also Shinseki v. 
Sanders/Simmons, 129 S.Ct 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2008).  

Factual Background & Analysis

The Veteran contends that his gastrointestinal problems, 
manifested by stomach cramps, chronic diarrhea and occasional 
constipation affects his general health and daily activities, 
and believes that an evaluation higher than 30 percent is 
warranted.  

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not the most probative evidence.  Only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the Veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Historically, service connection was established for IBS by 
rating action in December 1999, based on evidence of 
treatment for chronic gastrointestinal problems in service 
and evidence of moderate symptoms and a diagnosis of IBS on 
VA examination in August 1999.  The Veteran was initially 
assigned a 10 percent evaluation for IBS under Diagnostic 
Code (DC) 7319 for irritable colon syndrome.  At this point, 
it should be noted that VA regulations provide, in pertinent 
part, that ratings under DC's 7301 to 7329, inclusive will 
not be combined with each other.  Instead, a single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. 
§ 4.114.  Because the Veteran's disability was not 
specifically enumerated in the rating schedule, his IBS was 
rated by analogy to irritable colon syndrome under DC 7319.  
See 38 C.F.R. § 4.20.  

Other potentially applicable rating codes include 7301 and 
7323.  Under DC 7301, peritoneal adhesions, a 60 percent 
evaluation is assigned for severe adhesion with definite 
partial obstruction shown by x-ray with frequent and 
prolonged episodes of severe colic distension, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage.  A 30 percent 
evaluation is assigned for moderately severe adhesions 
manifested by partial obstruction with delayed motility of 
barium meal and less frequent and less prolonged pain.  A 10 
percent evaluation is assigned with moderate pulling pain on 
attempting to work or aggravated by movements of the body, or 
occasional colic pain, nausea, constipation (perhaps 
alternating with diarrhea) or abdominal distention.  DC 7301.  

Under DC 7323, for ulcerative colitis, a 10 percent 
evaluation is warranted for moderate symptoms with infrequent 
exacerbations.  A 30 percent evaluation is assigned when the 
disability is moderately severe with frequent exacerbations.  
A 60 percent evaluation is assigned when the disability is 
severe with numerous attacks a year and malnutrition, and 
health only fair during remissions.  A 100 percent evaluation 
is assigned pronounced symptoms resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess.  DC 7323.  

In this case, the RO assigned a 10 percent evaluation for the 
Veteran's gastrointestinal disorder on the basis that the 
predominant symptoms of intermittent diarrhea with near 
constant abdominal distress more closely approximated the 
criteria for irritable colon syndrome under DC 7319.  Under 
DC 7319, a 10 percent rating is warranted for moderate 
symptoms manifested by frequent episodes of bowel disturbance 
with abdominal distress, and a 30 percent evaluation for 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  Here, the Veteran is 
assigned the maximum rating possible under DC 7319.  Thus, a 
higher evaluation could only be assigned if his 
symptomatology more nearly approximated the criteria for a 
closely related gastrointestinal disorder or on an 
extraschedular basis.  See 38 C.F.R. §§ 3.321(b), 4.20.  

When examined by VA in September 2002, the Veteran's primary 
complaint was watery diarrhea four times a day, three to four 
days a week with moderate cramping and some urgency.  The 
Veteran denied any blood in his stools and said that his 
bowel movements the remaining days of the week were 
essentially normal.  He reported a poor appetite, but said 
that his weight was generally stable.  Other than some mild 
to moderate epigastric tenderness, no pertinent abnormalities 
were noted on examination.  

The Veteran's complaints and the objective findings on VA 
examination in March 2003 were not materially different from 
those reported on the September 2002 VA examination.  The 
Veteran reported chronic and worsening diarrhea four to five 
days a week followed by a few days of normal bowel movements, 
and an occasional day or two of constipation.  He reported 
that his weight was stable and denied any nausea, vomiting, 
or acid reflux.  On examination, the Veteran weighed 170 
pounds and was in no acute distress.  Other than minimal 
tenderness to deep palpation in the lower abdominal area, no 
pertinent abnormalities were noted.  

When examined by VA in August 2009, the examiner included a 
description of the Veteran's complaints, medical history and 
the clinical and diagnostic findings on examination.  The 
Veteran reported explosive diarrhea two to three times a day 
on a good day, and five to six times a day on bad days.  He 
denied any dysphagia, odynophagia, nausea, vomiting, weight 
loss or constipation.  On examination, the Veteran appeared 
well nourished and in no acute distress.  Bowel sounds were 
active and without bruits or tenderness.  Rectal examination 
was limited due to the Veteran's inability to relax, but was 
otherwise normal.  The examiner noted that there was no 
clinical or diagnostic evidence of malnutrition, anemia or 
other evidence of debility.  In an addendum report, dated in 
March 2009, the examiner indicated that he had reviewed the 
claims file and that the Veteran had prior diagnostic scopes 
and scans which were normal.  A VA "C" scope and biopsies 
in September 2008 were also normal and showed no evidence of 
microscopic colitis.  

The Veteran's predominant complaints from 2002 to the 
present, include chronic diarrhea, occasional constipation 
with more or less constant abdominal distress which is 
consistent with the criteria for a 30 percent evaluation 
under DC 7319.  The evidence of record does not demonstrate 
any findings consistent with peritoneal adhesions.  Thus, a 
rating under DC 7301 is not for application.  

Similarly, the clinical and diagnostic reports of record do 
not reflect any objective findings of malnutrition, anemia, 
or any general debility of health so as to warrant an 
evaluation in excess of 30 percent.  Therefore, an evaluation 
under DC 7323 for ulcerative colitis is not warranted.  
Likewise, a higher evaluation under DC 7305 for duodenal 
ulcer requires evidence of impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  The objective evidence of record does not 
demonstrate any significant impairment of health or weight 
loss, and no evidence of any incapacitating episodes.  Thus, 
an evaluation in excess of 30 percent under any of the 
potentially applicable rating codes is not warranted.  

The Board has also examined the numerous VA outpatient and 
private treatment records from 2002 to the present.  However, 
other than an occasional reference to the Veteran's history 
of gastrointestinal symptoms, the reports did not include any 
significant clinical or diagnostic findings or any assessment 
concerning his IBS such that would warrant a higher 
evaluation than that currently assigned.  The medical reports 
pertained primarily to the Veteran's psychiatric problems and 
unrelated orthopedic problems.  

Applying the appropriate diagnostic codes to the facts of 
this case, the objective assessment of the Veteran's present 
impairment from his IBS does not suggest that he has 
sufficient symptoms so as to a warrant an evaluation in 
excess of 30 percent.  Accordingly, the Board finds that the 
30 percent evaluation assigned for IBS accurately depicts the 
severity of the condition for the entirety of the rating 
period on appeal, and there is no basis for higher rating.  
Accordingly, an increased evaluation is not warranted.  

Finally, the Court has acknowledged that the Board cannot 
assign an extraschedular rating in the first instance, but 
found that the Board must specifically adjudicate whether to 
refer a case for such an evaluation when the issue is either 
raised by the claimant or is reasonably raised by the 
evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  Accordingly, the Board has considered whether the 
case should be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2008).  

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.  

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order when there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  In this case, the record 
does not reflect frequent periods of hospitalization or 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  Although 
the Veteran reported on VA examination in March 2009 that he 
lost his job because of frequent bathroom use, he has not 
provided any corroborative evidence to support his 
contentions.  In a letter dated in July 2007, the Veteran was 
specifically requested to provide VA with evidence showing 
that his IBS impacted on his employment or any other evidence 
or information which would tend to support his assertions.  
Although the Veteran returned the attached VCAA Notice 
Response Form, he did not provide any information which 
showed actual interference with employment and indicated that 
he had no additional evidence to submit.  At present, the 
objective evidence of record does not show that the 
manifestations of his IBS are unusual or exceptional.  In 
sum, there is no indication that the average industrial 
impairment from his IBS would be in excess of that 
contemplated by the assigned schedular evaluation.  
Therefore, referral of this case for extraschedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  

In light of the discussion above, the Board finds that the 30 
percent evaluation assigned for the Veteran's service-
connected IBS accurately depicts the severity of the 
condition for the entirety of the rating period on appeal, 
and there is no basis for higher staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).  


ORDER

An increased evaluation in excess of 30 percent for irritable 
bowel syndrome is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


